Judgment reversed on the law and the facts and complaint dismissed, with costs. The notice of intention to commence the action served upon the corporation counsel, *702pursuant to chapter 572 of the Laws of 1886, failed to describe sufficiently and definitely the place of accident, and, therefore, does not comply with the statute. (Casey v. City of New York, 217 N. Y. 192; Purdy v. City of New York, 193 id. 521; Tynan v. City of New York, 223 id. 596; Kroin v. City of New York, 177 App. Div. 738.) Lazansky, P. J., Kapper, Hagarty, Scudder and Davis, J.J., concur. ”